DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 11/20/2019 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10311513 in view of Ram. It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the  in view of Ram et al. US 20100332379 A1 in order to include groups in the index; this is advantageous because it allows any trader to select any particular security for which data are electively required at any instant in time (Ram, paragraph [0013]).

Claim 1.
A system configured to access recorded data for detecting market abuses amongst market transactions, the system comprising: 
a processor; and 
a memory configured to store computer readable instructions that, when executed by the processor, cause the system to: 

receive data via an interface of the system; 
separate the received data into data subsets; 
apply a compression technique to compress each data subset such that each data subset includes compressed payload data; 

assign identifiers to each compressed data subset to create data units; 






establish an index on the basis of the identifiers assigned to each compressed data subset, the index having one or more index entries and each index entry comprising: 
an identifier from the assigned identifiers; 
timing parameters corresponding to at least a point in time when an order was placed at an exchange and a point in time when a transaction associated with the order closed; and 
memory address parameters of memory locations that contain the data units associated with the order, -2-PRAKOSO et al.Atty Docket No.: SJP-4010-486 Appl. No. 16/392,918decompress the data units associated with the order within a window of time using the timing parameters; and 

present a windowing view of an orderbook using the decompressed data units.

Claim 5.
The system of claim 4, wherein the system is further caused to search in both the primary memory, by accessing the cache memory for real-time analysis, and the second memory, by accessing the persistent storage memory for historical analysis, using the established index, the established index configured to indicate a physical location of each data unit in the primary memory and the secondary memory

A system for facilitating access of recorded data in a market surveillance system, the system comprising:
a primary memory that includes at least a cache memory; 
a secondary memory that includes at least persistent storage memory; and 
a processing device having a processor and an interface configured to receive a volume of data, the processing device configured to:
separate the received volume of data into data subsets; 
compress each data subset by applying a compression technique to data within each respective data subset thereby generating compressed payload data;
assign identifiers to each compressed data subset thereby creating data units each comprising the generated compressed payload data and an associated identifier, each identifier configured to identify a market participant effecting one or more transactions;
establish an index on the basis of the identifiers assigned to each compressed data subset, the index having one or more index entries and each index entry comprising:
an identifier from the assigned identifiers:
timing parameters corresponding to at least a point in time when an order was placed at an exchange and a point in time when a deal associated with the order closed; and
memory address parameters of memory locations that contain transaction data associated with the order, the memory address parameters including, at least, a first start address, a first end address, a second start address, and a second end address;
present, using the timing parameters, a complete order book view by decompressing transactions within a window of time of interest associated with the timing parameters; and 
search in both the primary memory, by accessing the cache memory for real-time analysis, and the second memory, by accessing the persistent storage memory for historical analysis, using the established index, the established index configured to indicate a physical location of each data unit in the primary memory and the secondary memory.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Baum et al. US 20080215546 A1 (hereinafter referred to as “Baum”) in view of Koifman et al. US 20090307249 A1 (hereinafter referred to as “Koifman”) in view of Wu et al. US 20100082417 A1 (hereinafter referred to as “Wu”).

As per claim 1, Baum teaches:
A system configured to access recorded data for detecting market abuses amongst market transactions, the system comprising: 
a processor; and 
a memory configured to store computer readable instructions that, when executed by the processor, cause the system to: 
receive data via an interface of the system (Baum, [0018] – Time series data streams are received); 
separate the received data into data subsets (Baum, Abstract, [0019] – Time series data streams are aggregated into time stamped events.  Paragraph [0021] – In one approach, a time series search request is divided into different sub-searches for the affected time buckets, with each sub-search executed across the corresponding time bucket index, wherein aggregating and indexing time series data is interpreted as separating the received volume of data into subsets); 
Although Baum teaches payload data in paragraph [0063] of Baum, Baum does not go into explicit detail about compression, however, Koifman teaches:
apply a compression technique to compress each data subset such that each data subset includes compressed payload data (Koifman, fig. 2a – [0059] – The system compresses raw logical data objects for storage in a storage devices); 
assign identifiers to each compressed data subset to create data units (Koifman, [0068] – Records comprise information related to the offset and length of data in the logical data object to be read from the respective compressed data chunks, and associating the records with corresponding time stamp.  Paragraphs [0071] – [0073] – The system is able to discover all relevant compressed records in one or more index ; 
establish an index on the basis of the identifiers assigned to each compressed data subset, the index having one or more index entries and each index entry comprising: 
an identifier from the assigned identifiers (Koifman, [0063] – The system generates at least one index section constituting a part of the compressed logical data object, said index section comprising one or more entries containing indicators to physical storage location of respective compressed sections); 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Baum’s invention in view of Koifman in order to include information corresponding to compressed logical data; this is advantageous so that a user can query a range of time and find the relevant records related to the search (Koifman, paragraphs [0071] – [0074]).
Baum as modified does not go into detail about different parameters corresponding to when a transaction occurred, however, Wu teaches:
timing parameters corresponding to at least a point in time when an order was placed at an exchange and a point in time when a transaction associated with the order closed (Wu, [028] and Fig. 4 contains timing parameters such as a trade time wherein this is interpreted as a point in time when an order is placed and an exchange time, wherein this is interpreted as a point in time when an order is closed); and 
memory address parameters of memory locations that contain the data units associated with the order (Wu, [0028] – A start offset and an end offset are interpreted as a start and end address respectively), 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Baum’s invention as modified in view of Wu in order to include specific timing parameters with a transaction; this is advantageous because all trade data from different exchanges for a particular day may be grouped together (Wu, paragraph [0028]).
decompress the data units associated with the order within a window of time using the timing parameters (Koifamn, [0075] – [0077] – One of the compressed sections corresponding to selected records is decompressed.  Then, the data is extracted to be read in accordance with mapping provided by the records); and 
present a windowing view of an orderbook using the decompressed data units (Koifamn, [0071] – [0074] – A data range can be read from a compressed object by a request.  In response to the request, discovering all relevant records in one or more index sections, said records related to the data within the range and bearing time stamps prior or equal to time corresponding to the desired point in time.  Paragraphs [0075] – [0077] – One of the compressed sections corresponding to selected records is decompressed.  Then, the data is extracted to be read in accordance with mapping provided by the records).

As per claim 2, Baum as modified teaches:
The system of claim 1, wherein the memory address parameters including, at least, a first start address and a first end address (Wu, [0028] – A start offset and an end offset are interpreted as a start and end address respectively for ticks storing information related to trades for a particular date.  Other offsets may be present as well which would be interpreted as a second start offset and a second end offset).

As per claim 3, Baum as modified teaches:
The system of claim 1, wherein the system is further caused to search a first memory for real time analysis and search a secondary memory for historical analysis using the established index (Baum, [0005] and [0013] – Information processing logs, market transactions, and sensor data from real-time monitors can be obtained.  Paragraph [0018] – Server logs can also be used to obtain data, wherein logs are interpreted as historical data, wherein when a new time bucket is created with a new time range, the new time bucket is interpreted as primary memory, and all buckets preceding are interpreted as secondary memory.  Also, see paragraph [0080] which talks explicitly about secondary memory).

As per claim 9, Baum as modified teaches:
The system of claim 1, wherein the system is further caused to locate a group of compressed data subsets based on an interval of time associated with the timing window defined by the timing parameters associated with each index entry (Koifamn, [0071] – [0074] – A data range can be read from a compressed object by a request.  In response to the request, discovering all relevant records in one or and 
decompress each data subset in the group of compressed data subsets thereby generating decompressed payload data (Koifamn, [0075] – [0077] – One of the compressed sections corresponding to selected records is decompressed.  Then, the data is extracted to be read in accordance with mapping provided by the records).

As per claim 10, Baum as modified teaches:
The system of claim 1, wherein the system is further caused to present, using the timing parameters, a complete orderbook view by decompressing the data units within the window of time associated with the timing parameters (Baum, [0016] – Search expressions allow for searching time series data including time windows.  Paragraph [0087] – Preferences for searching might include a trailing time window or a time range where events older than a certain point may not be returned in a search results list).

Claims 11-15 are directed to a method performing steps recited in claims 1-3, 9, and 10 with substantially the same limitations.  Therefore, the rejections made to claims 1-3, 9, and 10 are applied to claims 11-15.

Claims 16-20 are directed to a system performing steps recited in claims 1-3, 9, and 10 with substantially the same limitations.  Therefore, the rejections made to claims 1-3, 9, and 10 are applied to claims 16-20.

Claims 4, and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baum as modified and further in view of Hoang et al. US 20080222111A1 (hereinafter referred to as “Hoang”).

As per claim 4, Baum as modified doesn’t go into detail about cache memory and persistent memory, however, Hoang teaches:
The system of claim 1, further comprising: 
a primary memory that includes a cache memory (Hoang, [0025]); and 
a secondary memory that includes at least a persistent storage memory (Hoang, [0025]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Baum’s invention as modified in view of Hoang in order to execute functions based on threshold values; this is advantageous because it would allow automatic customized removal of different types of selectable data from a database (Hoang, paragraph [0069]).

As per claim 6, Baum as modified with Hoang teaches:
The system of claim 4, wherein the primary memory configured to store the data units created by the processing device, the stored data units being transferred from the primary memory when a primary memory utilization degree reaches an upper threshold value (Hoang, paragraph [0068], Database entries are moved from one table to another table upon realization that the memory utilization is .

As per claim 7, Baum as modified with Hoang teaches:
The system of claim 6, wherein the system is further caused to transfer the data units to the secondary memory until the primary memory utilization degree falls to a lower threshold value, wherein a next transfer of data units from the primary memory to the secondary memory is performed when the primary memory utilization degree again reaches the upper threshold value (Hoang, paragraph [0068], Database entries are moved from one table to another table upon realization that the memory utilization is above a specified threshold until the database storage reaches the low usage threshold value for the table.  It is inherent that this process would happen again if the threshold reached the value).

As per claim 8, Baum as modified with Hoang teaches:
The system of claim 4, wherein the primary memory configured to store the created data units, the stored data units being transferred from the primary memory to the secondary memory when the primary memory receives a memory flush instruction (Baum, [0060] and [0085] – Data in the buckets in the primary memory are later committed to a secondary storage, wherein when the bucket gets full and the bucket is transferred to the secondary memory, this is interpreted as a flush instruction).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record doesn’t adequately teach or suggest the limitations found in claims 1, 4, and 5 as a whole.  It also wouldn’t be obvious to one of ordinary skill in the art to combine the prior art of record in such a way as to adequately teach accessing both cache memory and persistent storage memory in order to indicate a physical storage location in both memories in a market field of tracking transactions.

claim 5,
The system of claim 4, wherein the system is further caused to search in both the primary memory, by accessing the cache memory for real-time analysis, and the second memory, by accessing the persistent storage memory for historical analysis, using the established index, the established index configured to indicate a physical location of each data unit in the primary memory and the secondary memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhave et al. US 9081829 B2 teaches a system for organizing and fast searching of massive amounts of data.
Marshall et al. US 20110131347 A1 teaches direct memory access controller with multiple transaction functionality.
Ram et al. US 20100332379 A1 teaches interactive grid-based graphical trading system for real time security trading.
Nakano et al. US 20120330931 A1 teaches database management  and sensor network system with database search program.
Marschall et al. US 20110202497 A1 teaches systems and methods for performing direct reporting access to transaction databases.  Paragraph [0038] also teaches queries which allow access to data that was loaded at particular time periods.
Bunte et al. US 20080229037 A1 teaches systems and methods for creating copies of data, such as archive copies.
Bhalotia et al. US 20080183737 A1 teaches compression of timestamps.
Banerjee et al. US 20070130226 A1 teaches a database system that provides for history-enabled tables.
Caldwell et al. US 20050192994 A1 teaches a data compression method and apparatus.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 21, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152